[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
Defendant moves to strike the claim for double and treble damages pursuant to statute contained in plaintiff's complaint asserting that plaintiff has failed to allege that defendant deliberately or with reckless disregard operated her motor vehicle in violation of one or more of the statutes required by Conn. General Statutes Section 14-295. A memorandum of law in support of the motion was filed. Plaintiff did not oppose the motion.
The motion to strike properly tests the legal sufficiency of a pleading. Ferryman v. Groton, 212 Conn. 138,142 (1989); Conn. Practice Book Section 152 subsection (2) specifically provides that the motion to strike may be used to challenge the legal sufficiency of any prayer for relief. Id.
The motion to strike admits all facts well pleaded. Amodio v. Cunningham, 182 Conn. 80, 83 (1980). The court in ruling on the motion to strike must determine whether the allegations, if proven, would state a cause of action CT Page 2501 or basis for the relief requested. See Doyle v. A  P Realty Corporation, 36 Conn. Sup. 126, 127 (1980).
Connecticut General Statutes Section 14-295 provides:
    Sec. 14-295. Double or treble damages for persons injured as a result of certain traffic violations
         In any civil action to recover damages resulting from personal injury, wrongful death or damage to property, the trier of fact may award double or treble damages if the injured party has specifically pleaded that another party has deliberately or with reckless disregard operated a motor vehicle in violation of section 14-218a,  14-219, 14-222, 14-227a, 14-230, 14-234,  14-237, 14-239 or 14-240a, and that such violation was a substantial factor in causing such injury, death or damage to property.
The allegations of plaintiff's complaint fail to specifically plead that defendant deliberately or with reckless disregard operated his motor vehicle in violation of any of the statutory sections enumerated in Conn. General Statutes Section 14-295. Therefore, the defendant's motion to strike is granted.
It is so ordered.
HIGGINS, J.